Case 3:19-cv-16256-MAS-ZNQ_ Document 32 Filed 03/05/21 Page 1 of 5 PagelD: 1191

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

TRI-STATE MOTORPLEX, LTD, INC.,

Plaintiff, Civil Action No. 19-16256 (MAS) (ZNQ)

v. MEMORANDUM ORDER

APEX MORTGAGE CORP., et al.,

Defendants.

 

 

This matter comes before the Court upon Defendant Apex Mortgage Corp.'s (*Defendant”)
Cross-Motion to Dismiss Plaintiff Tri-State Motorplex, LTD, Inc.’s (“Plaintiff”) Complaint. (ECF
No. 12-31.) Plaintiff opposed Defendant's Cross-Motion. (ECF No. 13.) The Court has carefully
considered the parties’ submissions and decides the matter without oral argument pursuant to Local
Civil Rule 78.1."

Defendant makes three arguments in favor of its cross-motion. First, Defendant argues that
under New Jersey law, Plaintiff may not maintain the instant action because (1) its Nevada
corporate charter had been revoked in 2017 and (2) it had not registered itself to do business in
New Jersey. (Def.’s Moving Br. 12, ECF No. 12-30.) Defendant cites to NJ. Stat. Ann.
§§ 14A:13-11 and 13-20 in support of this argument. (/d.) The first statute states that “[n]o foreign
corporation transacting business in [New Jersey] without a certificate of authority shall maintain
any action or proceeding in any court of [New Jersey] until such corporation shall have obtained

a certificate of authority.” N.J. Stat. Ann. § 14A:13-I1. The second states that “[n]o foreign

 

' The underlying facts of the matter are set forth in the Court’s previous decision and will not be
repeated herein. (See Mar. 31, 2020 Mem. Op. 1-2, ECF No. 17.)
Case 3:19-cv-16256-MAS-ZNQ Document 32 Filed 03/05/21 Page 2 of 5 PagelD: 1192

corporation carrying on any activity” in New Jersey “which has not obtained a certificate of
authority to do business in” New Jersey “shall maintain any action or proceeding in any State or
Federal court in New Jersey, until such corporation shall have filed a timely notice of business
activities report.” N.J. Stat. Ann. § 14A:13-20. In opposition, Plaintiff asserts that “[c]orporate
filing deficiencies are always curable by filing the back forms and paying the necessary taxes and
fees before the return date of a filed motion to dismiss.” (PI.°s Opp'n Br. 10, ECF No. 13 (citations
omitted),) Plaintiff maintains that its corporate filings are now up to date in both New Jersey and
Nevada and provides the Court with an August 21, 2019 New Jersey Certificate of Authority.
(Samuel M. Ornstein Reply Certif. (“Ornstein Certif.”) 7 54, ECF No. 13-1; see also Tri-State
Certif. of Auth. *70,? Ex. L to Ornstein Certif., ECF No. 13-4.)

The district court in Clyde Associates, LLC v. McKesson Corp., No. 19-21933, 2020
WL 7778067, at *3 (D.N.J. Dec. 31, 2020), recently addressed these competing arguments and
noted that “[a] survey of the sparse caselaw on this issue reveals some New Jersey courts have
allowed a plaintiff to cure a certificate of authority deficiency and others have not.” The court held
that, without a “clear indication” that the plaintiff was barred from maintaining its action after it
had acquired its certificate of authority, it would “follow the practice of those courts that have
permitted plaintiffs to cure the deficiency during the pendency of the litigation.” /d. at *4. Here,
the Court will do the same and, accordingly, denies Defendant's Cross-Motion to Dismiss on this
ground.

Second, Defendant argues that “it appears Plaintiff is making a claim arising from other
property in Unit R that was owned by third parties[.]” (Def.’s Moving Br. 12.) According to

Defendant, “Plaintiff[, however,] has not demonstrated or even alleged that it has standing to assert

 

> Page numbers preceded by an asterisk refer to the page number of the ECF header.
Case 3:19-cv-16256-MAS-ZNQ Document 32 Filed 03/05/21 Page 3 of 5 PagelD: 1193

the purported rights of these third parties.” (/d.) Nevertheless, Defendant provides no legal
authority in support of its argument.? Moreover, Defendant concedes that “it is not clear” whether
Plaintiff is even asserting such a claim. (/a.) The Court, accordingly, will deny Defendant’s Cross-
Motion to Dismiss on this ground.

Finally, Defendant notes that although Plaintiff has asserted claims for conversion and
replevin, it failed to join the “Sheriff of Somerset County [(the *Sheriff)] as a defendant despite
the fact that the Sheriff prepared the final inventory of the property to be sold, levied on all of the
property, executed the levy, and held a purportedly improper sheriff's sale.” (/d. at 13.) Moreover,
although it denies Plaintiff's allegations that the sheriff's sale was improper, Defendant maintains
that, to the extent it was improper, “liability (if any) would rest with the [S]heriff, not [Defendant].
The absence of the [S]heriff as a party[, therefore,] precludes [Defendant] from making this
argument.” (/d.) Defendant, accordingly, argues that Plaintiff has failed to join an indispensable
party and, therefore, the instant action should be dismissed. (/d. at 12-13.) Plaintiff asserts that the
“Sheriff is not an indispensable party .. . because the personal property over which replevin is
sought is in the possession of Defendant[] and the Sheriff will only become an indispensable party
if it is determined that the personal property cannot be recovered.” (Pl..s Opp’n Br. 11.)

Rule 12(b)(7) provides for the dismissa! of a pleading that “fail[s] to join a party under
Rule 19.” A Rule 12(b){7) motion to dismiss must be resolved according to the “two step
procedure” set forth in Rule 19. Schtdman v. J.P. Morgan Inv. Mgmt, Inc., 35 F.3d 799, 805 (3d

Cir. 1994). At step one, the Court asks whether the omitted party is necessary because:

 

3 For its part, Plaintiff asserts it “has standing to seek return of [the] third-parties’ goods, which
were left in its care to protect [Plaintiff] from liability to the third-parties for loss of the goods.”
(PI.°s Opp’n Br. 11.) Nonetheless, the Court declines to further examine Defendant's conclusory
arguments on this issue.
Case 3:19-cv-16256-MAS-ZNQ Document 32 Filed 03/05/21 Page 4 of 5 PagelD: 1194

(A)in that person’s absence, the court cannot accord complete relief
among existing parties; or

(B) that person claims an interest relating to the subject of the action and
is so situated that disposing of the action in the person’s absence

may:

(i) as a practical matter impair or impede the person’s ability to
protect the interest; or

(ji) leave an existing party subject to a substantial risk of

incurring double, multiple, or otherwise inconsistent
obligations because of the interest.

Fed. R. Civ. P. 19(a)(1). If the party is necessary under step one, the Court proceeds with the
indispensability inquiry prescribed by Rule 19(b). Gen. Refractories Co. v. First State Ins., 500
F.3d 306, 312 (3d Cir. 2007). The moving party must demonstrate that a party is both necessary
and indispensable under Rule 19 and, as such, must be joined in the action. 4m. Home Mortg.
Corp. v. First Am. Title Ins., No. 07-1257, 2007 WL 3349320, at *3 (D.N.J. Nov. 9, 2007).

Here, Defendant does not argue that, without the Sheriff's joinder, the Court cannot provide
complete relief. (See generally Def.’s Moving Br. 12-13.) Nor does Defendant assert that
disposing of the instant matter would impair or impede any of the Sheriff's interests that relate to
the action. (/d.) Rather, Defendant contends that, without the Sheriff's joinder, it is precluded from
arguing that the Sheriff—and not Defendant—is liable for the allegedly improper sale of Plaintiff's
property. (/d at 13.) To the extent that this argument can be construed as asserting a risk of
“double, multiple, or otherwise inconsistent obligations,” the Court is unpersuaded by Defendant’s
argument. Moreover, if there are any such risks, Defendant is free to demand contribution from
the Sheriff. See Zelaskowski v. Johns-Manville, Corp., 578 F. Supp. 11, 17 (D.N.J. 1983) (finding
that a plaintiff “clearly has a right to drop claims against a joint tortfeasor” and that, if the
remaining defendants sought to bring claims against that joint tortfeasor, they were entitled to seek

contribution). The Court, therefore, finds that Defendant has failed to meet its burden of
Case 3:19-cv-16256-MAS-ZNQ Document 32 Filed 03/05/21 Page 5 of 5 PagelD: 1195

demonstrating the omission of a necessary party under Rule 19. In light of this finding, there is no
need to consider whether the Sheriff is indispensable under step two of the Rule 19 analysis.
Accordingly, for the reasons set forth above, and for other good cause shown,
IT IS on this & day of March 2021, ORDERED that:
I, Defendant’s Cross-Motion to Dismiss (ECF No. 12-31) is DENIED.
LVbddi pf

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
